                               Case 1:20-cr-00059-TSE Document 59-1 Filed 10/15/20 Page 1 of 1 PageID# 468
                                      Outflows from Wells Fargo Bank Account - x3887
                                      Manish Singh DBA Manish Singh TA Victor Rossi

                                            September 19, 2016 to March 31, 2018

                                                       Total: $1,278,583.24
Living Expenses        Sanaa Home and Lifestyle Expenses          Auto Purchase          Retail Expenditures         Bank Fees
      3.3%                          2.7%                              2.3%                       1.2%                   0.4%
                                                                                                               Money to Others
Transfers to Another Account                                                                                       0.4%
             3.3%


Cash Withdrawals
      8.3%




Checks to Parents                                                                 Myfreecams.com
     15.2%                                                                             62.9%




                                                                                                                        GOVERNMENT
                                                                                                                          EXHIBIT
                                                                                                                            6-2
                                                                                                                          1:20-CR-59
